DETAILED ACTION
Acknowledgements
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the application filed on January 29, 2021.
Claims 1-23 are pending.
Claims 1-23 are examined.
This Office Action is given Paper No. 20220225 for references purposes only.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. The instant application claims the benefit of application 15/065,764.

Information Disclosure Statement
The Information Disclosure Statement filed on July 1, 2021 has been considered. An initialed copy of the Form 1449 is enclosed herewith.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Patterson (US 2016/0232527) in view of Powell et al. (US 2015/0127547).

Claims 1, 10, 19
2Patterson discloses:
receiving, by one or more computer processors, a transaction token (payment token, see [0020-0021]) obtained from 3a transaction card (payment cards, see [0015, 0044]) during initiation of a particular transaction (transaction, see [0015]), the transaction card comprising a 4plurality of unique numbers (primary account number PAN, see [0020]), each of the unique numbers identifying a same account (account, see [0017]) associated 5with the transaction card, wherein: 6
at least one of the plurality of unique numbers (PAN, see [0020]) comprises the transaction 7token (token, see [0020]); 8
the transaction token (token, see [0021]) corresponds to a real primary account number11 (PAN, see [0021]) associated with the transaction card, but does not itself reveal the real primary account 12number;13
receiving, by the one or more computer processors, an indication of a payment 14domain (token domain, see [0023]) in which the transaction token is being used to attempt the particular transaction, wherein 15the indication of the payment domain in which the transaction token is being used indicates how 16the transaction token was obtained from the transaction card (e.g. contactless, magnetic stripe, see [0023]); 17
comparing, by the one or more computer processors, the indicated payment 18domain (token domain, see [0023]), in which the transaction token is being used to attempt the particular transaction, with 19predetermined payment domain restrictions (set of parameters, i.e. token domain restriction controls, see [0023]) that specify particular payment domains in which 20particular tokens are permitted to be used to determine whether use of the transaction token in 21the indicated payment domain is permitted by the domain restrictions (determines whether token is being used in the proper domain, see [0061]); and 22
generating an authentication result (token response message, see [0026]) for the particular transaction based on the 23comparison.
Patterson does not disclose:
a 4plurality of unique numbers;
at least one of the plurality of numbers is different from another of the 9plurality of numbers. 10
Powell teaches:
a 4plurality of unique numbers (one or more primary account numbers, see claim 10, [0037]);
at least one of the plurality of numbers (one or more primary account numbers, see claim 10) is different from another of the 9plurality of numbers (different entities have different identifiers, see [0037]). 10
Patterson discloses receiving a transaction token, receiving an indication of payment domain, comparing the payment domain with domain restrictions, and generating an authentication result. Patterson does not disclose a plurality of unique numbers that are different from each other, but Powell does. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to combine the token processing utilizing multiple authorizations of Patterson with the plurality of unique numbers that are different from each other of Powell because 1) a need exists for protecting both consumers and merchants from fraudulent and inappropriate purchases (see Patterson [0002]); and 2) a need exists for identifying, from the token, the origin or issuer of the token, and a level of confidence that the user attempting to use the token is in fact the actual cardholder (see Powell [0005]). Having a plurality of unique numbers that are different from each other helps to prevent fraudulent purchases. 

Claims 2, 11, 20
12Furthermore, Patterson discloses: 
generating the authentication result (token response message, see [0026]) comprises causing the particular transaction to 3fail (denied, see [0026]) upon a 


Claims 3, 15
12 Furthermore, Patterson discloses: 
maintaining, in a memory, by the one or more computer processors, a mapping of 3tokens to account numbers (mapping of tokens to PANs, see [0022]); 4
upon a determination that use of the transaction token in the indicated payment 5domain is permitted (approved, token used in proper domain, see [0026, 0061]) by the domain restrictions, accessing the mapping of tokens to account 6numbers to identify an account number (real account identifier, see [0061, 0080]) associated with the transaction token; and 7
passing the account number to an issuer (account issuer, e.g. bank, see [0050]).

Claims 4, 16
12 Furthermore, Powell teaches: 
at least some account numbers are assigned multiple tokens (different tokens depending on issuer, see [0037]).


Claims 5, 17
12 Furthermore, Patterson discloses: 
the plurality of numbers comprise one or more of a number encoded on a 3magnetic stripe (magnetic stripe, see [0015, 0023]) of the transaction card, a number encoded on an electronic chip (e.g. contactless, see [0015, 0023]) of the transaction 4card, and a human-readable number provided on the transaction card.


Claims 6, 12, 21
12 Furthermore, Patterson discloses: 
the predetermined domain restrictions comprise one of more of the following: 3
use of a human-readable number is restricted to card-not-present 4transactions; 5
use of a number encoded on a magnetic stripe of the transaction card is 6restricted to in-person magnetic stripe reader transactions; and 7
use of a number encoded on an electronic chip of the transaction card is 8restricted to contact or wireless (contactless presentment, see [0023, 0060]) reader transactions.

Claims 7, 18
12 Furthermore, Patterson discloses: 
at least one of the plurality of numbers comprises the real primary account 3number (PAN, see [0020-0021]).


Claims 8, 13, 22
Furthermore, Patterson discloses: 
transmitting the authentication result to an acquirer system (acquirer, e.g. bank, see [0031, 0048]).

Claims 9, 14, 23
2 Furthermore, Patterson discloses: 
transmitting the authentication result to the acquirer system comprises 3transmitting the real primary account number (real account identifier, see [0062]) associated with the transaction token to the 4acquirer system (authorizing computer, see [0062]) upon a determination that the payment domain in which the transaction token is 5being used to attempt the particular transaction is permitted (token used in proper domain, see [0061]) by the predetermined domain 6restrictions.

Double Patenting 
Claims 1-23 of the instant application is provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-13 of US patent 10,949,826.
Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter of the instant application would have been obvious to one of ordinary skill in the art in light of the disclosure of US patent 10,949,826.
The instant application is directed to receiving a transaction token from a card, receiving an indication of payment domain, comparing the payment domain with restrictions, and generating an authentication result (see claim 1).  
US patent 10,949,826 is directed to receiving a transaction token from a card, maintaining a set of restrictions, receiving an indication of payment domain, comparing the payment domain with the restrictions, and causing the transaction to fail (see claim 1).  
The instant application would have been obvious to one of ordinary skill in the art in light of US patent 10,949,826 because both encompass receiving a transaction token from a card, receiving an indication of payment domain, comparing the payment domain with restrictions, and generating a result.

Claim Interpretation
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure (see attached form PTO-892).
Lopreiato et al. (US 2015/0339663) discloses maintaining a token database that maps tokens to PANs. 
Applicant is reminded that functional recitation(s) using the word and/or phrases “for”, “adapted to”, or other functional language (e.g. see claims 1, 10, and 19 which recite “is being used to”) have been considered but are given little patentable weight because they fail to add any structural limitations and are thereby regarded as intended use language. To be especially clear, all limitations have been considered. However, a In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) ("The manner or method in which such a machine is to be utilized is not germane to the issue of patentability of the machine itself.”); In re Otto, 136 USPQ 458, 459 (CCPA 1963). See also MPEP §§ 2106 II (C.), 2114 and 2115. Unless expressly noted otherwise by Examiner, the claim interpretation principles in the paragraph apply to all examined claims currently pending.
After careful review of the original specification and unless expressly noted otherwise by Examiner, Examiner concludes that Applicant is not his own lexicographer.  See MPEP § 2111.01 IV.
Examiner hereby adopts the following definitions under the broadest reasonable interpretation standard. In accordance with In re Morris, 127 F.3d 1048, 1056, 44 USPQ2d 1023, 1029 (Fed. Cir. 1997), Examiner points to these other sources to support her interpretation of the claims.1 Additionally, these definitions are only a guide to claim terminology since claim terms must be interpreted in context of the surrounding claim language. Finally, the following list is not intended to be exhaustive in any way:
configuration “(1) (A) (software) The arrangement of a computer system or component as defined by the number, nature, and interconnections of its constituent parts.” “(C) The physical and logical elements of an information Note: May refer to hardware configuration or software configuration.”  IEEE 100 The Authoritative Dictionary of IEEE Standards Terms, 7th Edition, IEEE, Inc., New York, NY, Dec. 2000.

Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from Examiner should be directed to Chrystina Zelaskiewicz whose telephone number is 571.270.3940. Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Abhishek Vyas can be reached at 571-270-1836.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair <http://pair-direct.uspto.gov>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
/CHRYSTINA E ZELASKIEWICZ/Primary Examiner, Art Unit 3621                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 While most definition(s) are cited because these terms are found in the claims, Examiner may have provided additional definition(s) to help interpret words, phrases, or concepts found in the definitions themselves or in the prior art.